 



CareView Communications, Inc. 10-Q [ex10-1.htm]

 

EXHIBIT 10.2

 

EXTENSION OF MATURITY DATE FOR 

PROMISSORY NOTE

 

This Extension of Maturity Date for Promissory Note (the “Extension”) dated July
1, 2016, is entered into by and between CareView-Saline, LLC, a Wisconsin
limited liability company (“Maker”) and Rockwell Holdings I, LLC (“Holder”)
(collectively known as the “Parties”).

 

WHEREAS, the pursuant to a certain Master Investment Agreement entered into by
the Parties on November 16, 2009, Maker issued to Holder a Promissory Note in
the principal amount of $109,230with respect to the Project (as defined in the
Master Investment Agreement) for the Saline Memorial Hospital,

 

WHEREAS, the Promissory Note has a maturity date of three years from the date
payments commenced thereunder, which would make the maturity date of the
Promissory Note August 30, 2013,

 

WHEREAS, the maturity date of the Promissory Note was subsequently extended to
December 31, 2013, then to June 30, 2014, then to June 30, 2015, and then to
June 30, 2016,

 

WHEREAS, the Parties have mutually agreed to extend the maturity date to June
30, 2017,

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties hereby enter into this Extension as follows:

 

1.          Extension of Maturity Date for Promissory Note: The Parties agree to
extend the maturity date of the Promissory Note to June 30, 2017 (the “Extended
Maturity Date”).

 

2.          Other Provisions of the Promissory Note: The Parties agree that all
other provisions of the Promissory Note will remain in full force and effect
other than the Extended Maturity Date.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.

 



CAREVIEW-SALINE, LLC   ROCKWELL HOLDINGS I, LLC                 By: /s/ Steve
Johnson   By: /s/ Matt Bluhm   Steve Johnson     Matt Bluhm   Manager    
Managing Member



 



 

